Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-5, 7-10, 12-14, 16-19, and 22 are allowed over the closest references listed below.

The present invention is drawn to a method of making a catalyst system comprising providing a support material having an Al2O3 content between about 25 wt % and about 50 wt %, based on a total weight of the support material, calcining the support material at a temperature of about 450 ºC to about 900 ºC, and forming the catalyst system by adding to the support material BF3, a mixture comprising BF3 and a complexing agent, or both, wherein a concentration of BF3 is greater than about 30 wt %, based on a total weight of the catalyst system.
Another aspect of the invention is a support material having a SiO2 content greater than about 45 wt %, based on a total weight of the support material, and BF3, wherein a concentration of BF3 is greater than about 30 wt %, based on a total weight of the catalyst system.
A further embodiment of the invention is a method of making a polymer composition comprising flowing a catalyst system and a feedstock into a reactor to form a reaction mixture comprising the feedstock and the catalyst system, the feedstock comprising isobutylene, the catalyst system comprising a support material and BF3, wherein a concentration of BF3 is greater than about 30 wt %, based on a total weight of the catalyst system, contacting the isobutylene with the catalyst system, and obtaining the polymer composition.
Another embodiment of the invention is a method of making a polymer composition comprising contacting isobutylene with a catalyst system comprising a support material and BF3, wherein a concentration of BF3 is greater than about 30 wt %, based on a total weight of the catalyst system, and wherein the polymer composition comprises a polyisobutylene having Mn of about 320 daltons to about 10,000 daltons, the polyisobutylene comprising a first portion comprising polymer chains having alpha vinylidene groups, and one or more of  a second proiton comprising polymer chains having beta vinylidene groups, and a third portion comprising polymer chains having internal vinylidene groups, and wherein the first portion is greater than about 75 wt % based on a total weight of the polymer composition and a total content of the second portion plus the third portion is less than about 25 wt % based on a total weight of the polymer composition.
See claims for full details.

Clarke et al. (WO 00/13792) teaches a catalyst comprising 40 mmole of BF3(H2O)2 deposited onto 10 g of SiO2 pre-dried at 300 ºC, corresponding to 27 wt % of boron trifluoride based on a total weight of catalyst.   
Baxter et al. (US 9,040,645) teaches broadly a catalyst comprising an alumina support and a BF3-MeOH complex wherein a ratio of MeOH to BF3 is 0.5 to 2, and wherein a concentration of the BF3-MeOH complex on the alumina support is between 10 wt % and 40 wt %.  A catalyst containing BF3•0.5MeOH at a concentration of 40 wt % contains 32.4 wt % of BF3.  However, the support material does not contain an alumina content in a range between about 25 wt % and about 50 wt % and does not contain a silica content greater than about 45 wt %.  The catalyst is used in a process for polymerizing isobutylene wherein the catalyst is packed into tubes within the reactor.  The catalyst is not flowed into a reactor with a feedstock, as recited in instant claims.  
Baxter et al. (US 2012/0238716) teaches broadly a catalyst comprising an alumina support and a BF3-MeOH complex wherein a ratio of MeOH to BF3 is 0.5 to 2, and wherein a concentration of the BF3-MeOH complex on the alumina support is between 10 wt % and 30 wt %.  A catalyst containing BF3•0.5MeOH at a concentration of 30 wt % contains only 24 wt % of BF3.  
Okazaki et al. (WO 2016/047445) teaches a catalyst comprising an alumina support and a BF3•MeOH at a concentration of 23 wt %.  

None of the references teaches the subject of instant claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        November 5, 2021